Title: To Alexander Hamilton from Otho H. Williams, 28 May 1793
From: Williams, Otho H.
To: Hamilton, Alexander



Collectors Office Baltr. 28 May 93
Sir

Inclosed are, A, a copy of my letter to the Surveyor of the port respecting a French Privatier and her prize lately arrived; B, a Copy of the Surveyors report and, C, a translation of the French Commission in possession of the commander of the Privateer.
As the laws of Congress, which govern the conduct of the Officers of the customs have no reference to the present case, and as we have received no instructions relative to the construction of existing treaties I am forced to hesitate about the proper conduct to be observed upon this new occasion.
I am Sir,   Your most obedient   Humble Servant

O H Williams
A Hamilton Esqr.Secretary of the Treasury

